OFFICE     OF THE A’IIORNEY     GENERAL     OF Tw
                                       AUSTIN




    Romrable Sam L. Harrison
    county Xttorney
    RObertSOn   County
    rranklin,   Texas
    Dear Sir:                     oplnlollwo. 0-372s
                                  Itar 18 it lawful for the Commis-
                                       alaaerr of Robertson County
I                                      to aontioue to reaefve $2S.00
                                       each for trareling eupenses
                                       tdar     the raots   8et   forth?

             Your reoeat request ior an opinion or t&la depart-
    mat upon the above stated question has been reoeived.
                We quote tram your letter aa follovmr
               "The Co.untyCommiesionersof Robertson Countr,
          Texao, have since art, 2SS0a1,was Famed, ldeued
          themelves the ma of twenty-Sire dollars per month
          for tratalingexpense8 while on ofrfoial business.
                                             by Aots of the
          The aald art. 23501~was desidylutstl
          4sbthLeg., 1937, p. 571, ah. 262, effective&y Sth,
          1957. It being a spealal and looal aat, it la set
          out here and reads a8 followat

                     nrIn all uuuntles In tbi8 Btate har-
                ing a population of no6 leas than tweuty-
                *even thousane two hundred and thirty-nine
                (27,239)    and not more than twentpseven
                thousand four hundred (27,400),and ti all
                counties fn thle state having a population
                of not less than twent -two thousand a3.x
                hundred and forty-two f 22,642), and not
                nore than twenty-two thousand six hundred
                and fifty (22,6SO),and aouutles hating
                a population of not less than twmty-five
                tbousana three hundred am.5ninety-faux
                (25,394),an& not more than twenty-rim
                thousand iour hundred anb iour (25,404).
Honorable +B L. Rarriaon, page 8


            aooordlng to the last preoedlng Yederal
            ~ensua, the Commlsrslonere Court of such
            County is hereby authorized to allow eaoh
            Coamleslonerths sum of Twsnty-fireDol-
            lars (82S.00)par month for tratelfw
            expenseswhile on offloial business.*
         "The population of iiobertaonCounty In 1930
    was twenty-seven thousand two hundred and forty
    (87,eeo).
          "The population of Robertson County l.u1940
     h5tw$pflre     thousand seven hundred an& tan
        ,          l



               question that has been raised in q I&&,
            *The

    is, *Is It lawful for the omtmlsalonera  of Robert-
    aon County, Texas, to oontinue to issue the said
    twenty-fivedollar ($R3.00)alloaatlan for trarel-
    *    expnaea la r&en of the fart that this Aat
    as it so states Is based on the fa#t preoadw
    Federal Census, and belsg dated tn 1997, and then
    too in view of the faot that the populationbraoket
    as la set out abon, ln the exaat wording of the
    kot, has ohanged, in that the population of Robert-
    son Co. for 1040 is oa1y tweaty-fivathousand
    aevon hundred and ten (#5,710).
         "18 it not a faot, that for the conxalaslonera
    to aontlaue to issue ths sai6 twenty-fivedollars
    ($2S.O0),sooordlng to law, it be nsosssary that
    the saib Aot be re-introduoedin the Leglslaturs
    and paaaed as l.n1937, and t&at the population
    braoket inoluds the population of Robertson County
    as ,of 19407
                                   ._'
         I. . . .*
          Thla departmenthas heretofore held a large number
of similar Asta to be unoonatltutionalon the grounds that
raid kots ere In violation of Seotlon 56 of Artials III d
the Conetltutlonof l'exas. Therefore, It is our opinion that
the above .mntloned Aat quoted ia your letter la a speoial
or local law attempting to regulate the affairs of the County
and is unconstitutionaland void. We olte the following
&nOrabl8   Yam L.   Harrison, Fage 3


euthorltiessuctslnl~, this propositlonr Smith vs. State,
49 S. S. (2d) 739; yioodvs. Msrfe.IndependentSohool Distrlet,
123 5. Vi.(2A) 429; jzltgeltvs. Gutsalt, 201 S. Pi.4001 Bexar
county vs. Tynan, 97 5. K. (26) 464; City of Fort Sorth vs.
Babbitt, 36 S. 1:.(2d) 470; and Miller, et al. va. County of
51 F;aso,et al., handed down by the liupremeCourt on April 25,
1941, not yet reported.
           Vie call your attentionto mtlole 2340, Vexnon’s
motated    Civil Statutes which proriaesr
          *Before entering upon the duties of their
     office, the County Judge and each ~ommPlsrloner
     shell take the offlolal oath, end shall aim take
     Q wrltter oath that ho will not be dlxoatly or
     indirectlyintsreatedIn any aontraat with, or
     claim against, the County in whloh he reslds8, ox-
     cept such warrant,s,asmay issue to his as fees
     of offlee. Eaoh @scmiaslonershall exeoute a
     bond to be approved by the County Judge ln ths
     sum or $5,000, payable to the County Treasurer,
     conditionedfor the faithful perforsanoeof the
     duties of hls office, that he ~111 pay over to
     hls County ~Xldsrmehas lllegallg paid to him fmm
     out of County funds, a6 mluntary pagrenta or
     othexwloe,and that he will not vote or give his
     eonsent to pay out of County funds oxoept for
     lawful purposes."
          Aooordlng to the 190 F’sderal  humw,   Robertson
County has a po?ulstlonof 26,710 lnhabltentsand does not
come within the population braokets set forth la the above
mentioned A06. Aa above stated the Bat quoted above la us-
oonatltutlonaland void and the Coamiaaionera   Court has no
legal authority whhataoeverto receilre$28.00 eaoh per PDnth,
or any other amount, for trarellng expenses  whiLe on offlolal
business.
         Trusting that the foregotig fully ahmers your
inquiry,we are